Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
CLAIMS INTERPRETATION
The claims are interpreted in light of the specification, in the following rejection claims are given the closest interpretation based on the following paragraphs as in the corresponding. Pub. No. US 20190075001 A1, however, such interpretation does not import limitations from the specification into the claims for the rejections.
[0147] For example, one or more RBs and/or types of RBs may be allowed or disallowed for transmission on an LAA cell. One or more logical channels and/or types of logical channels may be allowed or disallowed for transmission on an LAA cell. For example, when a radio bearer or logical channel is being configured, the configuration may indicate whether or not transmission of the RB /logical channel is allowed over an LAA cell
[0158] A WTRU may transmit an RLC Status PDU on an LAA cell. Whether a WTRU may transmit an RLC Status PDU on an LAA cell may be based on whether the WTRU may be allowed to transmit an RLC Status PDU on an LAA cell. Whether the WTRU may be allowed to transmit an RLC Status PDU on an LAA cell may be known or configured.
 	 [0162] Whether a WTRU may transmit certain UCI on an LAA cell may be based on whether the WTRU may be allowed to transmit the certain UCI on an LAA cell. Whether the WTRU may be allowed to transmit certain UCI on an LAA cell may be known or configured. Emphasis added.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3-6, 8, 10-13, and 15-16 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lee et al. US 20170332393 A1. Hereinafter referred to as Lee.
	As to claim 1, claim 1 recites:
 
1.     A wireless transmit/receive unit (WTRU) that comprises: a processor configured to:
receive a logical channel configuration information, wherein the logical channel configuration information indicates whether the WTRU is allowed to transmit data on a cell;
determine that the data is available for transmission;
on a condition that the logical channel configuration information indicates that the WTRU is allowed to transmit the data on the cell and based on the determination that the data is available for the transmission, transmit the data on the cell; and
 on a condition that the logical channel configuration information indicates that the WTRU is not allowed to transmit the data on the cell, skip the transmission of the data on the cell. Emphasis added.
Note: the underlined limitation represent the crux of Applicant argument.
logical channels for the first cell only (i.e. for the licensed carriers only), (claimed logical channel configuration) and the second type of radio bearers /logical channels for both the first cell and the second cell (i.e. for both licensed carriers and unlicensed carriers). The first type of radio bearers /logical channels may carry delay-sensitive traffic, (Claimed receive a logical channel configuration information, wherein the logical channel configuration information indicates whether the WTRU is allowed to transmit data on a cell), see paragraph [0082]. Lee further specifies that while the second type of radio bearers /logical channels may carry delay-insensitive traffic. Signaling radio bearers (SRBs) may belong to the first type of radio bearers /logical channels, but may not belong to the second type of radio bearers /logical channels. A logical channel in the first type and a logical channel in the second type may not belong to the same logical channel group. Namely, the first type of radio bearers /logical channels may be configured only for cells on licensed carriers, while the second type of radio bearers /logical channels may be configured for both cells on unlicensed carriers and cells on licensed carriers. See paragraph [0082]. It is apparent from the passage above that the licensed carrier cell is configured to transmit delay-sensitive traffic only based on the LCH configuration information, and that translate into the claimed  (determine that the data is available for transmission; on a condition that the logical channel configuration information indicates that the WTRU is allowed to transmit the data on the cell and based on the determination that the data is available for the transmission, transmit the data on the cell), also it is apparent that the UE does not transmit non-sensitive data to the licensed cell, since 
	Regarding claim 3, Lee discloses transmitting sensitive data only on the first cell (licensed cell) on the configured LCH. See discussion above claim 1. (Claimed the processor is configured to:
	Regarding claim 4, Lee as discussed above with regard to claim 1, discloses the UE configures the first type of radio bearers /logical channels for the first cell only. (Claimed the logical channel configuration information comprises configuration indicates an LCH associated with the cell).
 	Regarding claim 5, Lee disclose that upon receiving the configuration, the UE configures the first type of radio bearers /logical channels for the first cell only (i.e. for the licensed carriers only), see paragraph [0082].
 	Regarding claim 6, Lee discloses that the first type of radio bearers /logical channels may carry delay-sensitive traffic, Lee further specifies that while the second type of radio bearers /logical channels may carry delay-insensitive traffic. This teaching correspond to the claimed:  (the logical channel configuration information indicates that the WTRU is not allowed to transmit the data on the cell using an LCH).
Regarding claims 8, 10-13, these claims are directed to the same steps performed by the WTRU of respective claims 1, 3-6. Therefore they are rejected for the same rejections.
Regarding claims 15 and 16, these claims are directed to specifying the cell is a first cell, and the processor is configured to: determine that the logical channel configuration .  

	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Vutukuri et al. US 2016007334 A1.
 Regarding claim 7 and 14, Lee does not explicitly specify receive an uplink grant for the transmission of the data on the cell; and determine whether the   data is allowed to be transmitted in accordance with the uplink grant.   However, Vutukuri disclose an evolved NodeB(eNB) transmits a scheduling grant for the transmission on the packet data shared channel on the LTE-U SCell carrier, see abstract. It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to provide a grant to the UE in order to provide the uplink scheduling in order to utilize the shared unlicensed spectrum resources of Lee more efficiently, and to apply the known grant signaling of the LTE standard.

Response to Arguments
Applicant's arguments filed on 9/23/2021 have been fully considered but they are not persuasive.
Applicants argue that Lee does not teach the limitation: 
“on a condition that the logical channel configuration information indicates that the WTRU is not allowed to transmit the data on the cell, skip the transmission of the data on the cell”.  Applicants assumed that the previous office action acknowledged that Lee did not teach such feature (reference was made to pages 4-5). 
Examiner respectfully disagrees, Applicants mischaracterized the crossed over limitation in the claim as interpreted. Such limitation was not previously addressed because of the .
  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHMED ELALLAM whose telephone number is (571)272-3097.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/AHMED ELALLAM/Primary Examiner, Art Unit 2471                                                                                                                                                                                                         12/17/2021